DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the following language lacks antecedent basis “after the control unit causes the transport unit to transport the printing medium printed with the first pattern element group by a distance equal to or greater than twice the nozzle pitch”. 
	In claim 3, the word coinciding in the phrases “coinciding at a predetermined number of cycles” and “coinciding in a cycle of a predetermined number of the pattern elements” is indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoi (U.S. 20160279992 A1).
Aoi discloses, with regards to claim:
1. A printing apparatus (fig. 7, element 1) comprising: 
a transport unit (9) configured to transport a printing medium in a transport direction [0020]; 
a printing head (fig. 1, element 20) including a plurality of nozzles (fig. 2, element 24) configured to discharge ink; and 
a control unit (fig. 3, element 100) configured to control the transport unit (103) and the printing head (105) to print, on the printing medium, a test pattern (fig. 2) for inspecting a state of ink discharge by the nozzles [0006], wherein the test pattern includes a first pattern element group (fig. 2c, [0029] ) in which a plurality of pattern elements to be printed by the nozzles (1-12) are arranged in the transport direction, and a second pattern element group (2d, [0030] ) in which a plurality of pattern elements to be printed by the plurality of nozzles (1-12) are arranged in the transport direction, and after the control unit causes the transport unit to transport, by a distance equal to or greater than a nozzle 55SE-US215449pitch ( [0033], [0045] ), the printing medium printed with the first pattern element group by causing the nozzles to discharge the ink, the control unit prints the second pattern element group (2d) on the printing medium by causing the plurality of nozzles used to print the first pattern element group to discharge the ink, the nozzle pitch being an interval, in the transport direction, between the nozzles.  
2. The printing apparatus according to claim 1, wherein after the control unit causes the transport unit to transport the printing medium printed with the first pattern element group by a distance equal to or greater than twice the nozzle pitch [0033], the control unit prints the second pattern element group on the printing medium (2d, [0030] ).  
3. The printing apparatus according to claim 1, wherein the pattern elements configuring the first pattern element group (2c) are respectively disposed to be shifted in a main scanning 56SE-US215449direction intersecting the transport direction, to be in positions coinciding at a predetermined number of cycles, and the pattern elements configuring the second pattern element group (2d) are respectively disposed to be shifted in the main scanning direction, to be in positions coinciding in a cycle of a predetermined number of the pattern elements.  
4. The printing apparatus according to claim 1, wherein the first pattern element group and the second pattern element group are disposed at adjacent positions in a main scanning direction intersecting the transport direction (2c, 2d).  
6. A printing method comprising: 
a printing step of printing (fig. 4, S2) , using a printing head (20) including a plurality of nozzles (24) configured to discharge ink, a test pattern (fig. 2) on a printing medium, the test pattern being used for inspecting a state of ink discharge by the nozzles [0006], 
wherein the test pattern includes a first pattern element group (2c) in which a plurality of pattern elements to be printed by the nozzles are arranged in a transport direction of the printing medium, and a second pattern element group (2d, [0030] )  in which a plurality of pattern elements to be printed by the nozzles are arranged in the transport direction, and the printing step includes, after transporting, by a distance equal to or greater than a nozzle pitch (S3, [0033] ), the printing medium printed with the first pattern element group by causing 58SE-US215449the plurality of nozzles to discharge the ink, printing the second pattern element group (S5) on the printing medium by causing the plurality of nozzles used to print the first pattern element group to discharge the ink, the nozzle pitch being an interval, in the transport direction, between the nozzles.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoi in view of Komatsu et al. (U.S. 20050030331 A1).
Aoi discloses a reading unit (fig. 1, elements 17-19) comprising a plurality of sensor chips including an image sensor for reading [0041],
the first pattern element group and the second pattern element group are disposed in positions readable by the same sensor chip (fig. 1).
Aoi does not disclose the reading unit at a position downstream of the printing head in the transport direction.
However, Komatsu et al. discloses an optical sensor 41 arranged more downstream than all of the nozzles of a print head 36 [0128].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Aoi to provide the reading unit downstream of the printing head, as suggested by Komatsu et al., for the purpose of enabling the device to determine whether or not ink has been ejected in parallel with movement of the carriage when printing, thereby speeding up reading operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896